In an action (a) to declare plaintiff’s interest in certain real property; (b) to compel defendants to account for the proceeds of any sale or leasing thereof; (e) to dissolve the joint venture or partnership existing between plaintiff and the defendant Aloysius J. Henning and for an accounting of the assets of such venture or partnership; (d) to compel distribution of such assets; and (e) for other relief, plaintiff appeals from an order of the Supreme Court Westchester County, entered July 13, 1962, which granted defendants’ motion *698to cancel a lis pendens theretofore filed against such property, upon the filing of an undertaking for $25,000 to pay any judgment which may he rendered in the action in favor of the plaintiff, the terms of such undertaking to be in compliance with the provisions of the statute (Civ. Prae. Act, § 124), Order affirmed, with $10 costs and disbursements. No opinion. (For prior appeal in this action with respect to the sufficiency of the pleaded defenses, see 16 A D 2d 707). Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.